DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination a generally planar main body having an interior side for facing a back surface of the mobile device and an exterior side facing opposite the interior side, the main body including a recess and a slot on the interior side; add-on elements that make the at least one add-on function; a fixing mechanism for securing the main body to the mobile device, where the fixing mechanism is a tab having an adhesive portion on the interior side that binds to the back side of the mobile device, the tab is disposed in the recess and cooperating with the slot to retain the main body to the mobile device, and where the tab is detachable from a remaining portion of the module.

Regarding claim 24, the prior art of record fails to teach or suggest alone, or in combination a generally planar main body having an interior side for facing a back surface of the mobile device and an exterior side facing opposite the interior side and having a first end for engaging a first edge of the mobile device, the mobile device also having a second edge opposite and parallel the first edge, the second edge separated away from the main body; add-on elements that make the at least one add-on function, where the add-on element extends beyond the first end of the mobile device; a fixing mechanism for securing the main body to the mobile device, where the main body includes one or more securing arms, extending away from the main body, and formed on the interior side to engage third and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          December 3, 2021